     Case 2:19-cv-02003-KJM-CKD Document 19 Filed 12/22/20 Page 1 of 2



1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile
5    Attorneys for Defendant, ESA MANAGEMENT, LLC
6

7
                               UNITED STATES DISTRICT COURT
8
                              EASTERN DISTRICT - SACRAMENTO
9

10   D. R., a Minor, By and Through His Guardian )    Case No.: 2:19-cv-02003-KJM-CKD
     Ad Litem, ANGEL BALION; ANGEL               )
11   BALION, Individually,                       )
                                                 )    STATUS REPORT & ORDER
12                 Plaintiffs,                   )    EXTENDING TIME TO FILE
                                                 )    DISPOSITIONAL DOCUMENTS
13   vs.                                         )
                                                 )
14   ESA MANAGEMENT, LLC, and DOES 1 to )             Action Filed: 9/13/19
     25 Inclusive,                               )    Trial Date:   None
15                                               )
                   Defendants.                   )
16                                               )
17

18
            WHEREFORE, on or about March 6, 2020, the Parties participated in the Voluntary
19
     Dispute Resolution Program and reached a settlement in this case. The Court originally ordered
20
     that the last day to file dispositional documents on or before April 22, 2020. Additional time
21
     was requested for compliance, and the court extended that deadline to December 31, 2020.
22
     However, counsel require an additional extension because the approval of the minor’s
23
     compromise in state court continues to be delayed due to the COVID-19 pandemic.
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
     STATUS RPT & STIP TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCS
     19-090/PLEADING.013                  - 1 -
     RLM:jj
     Case 2:19-cv-02003-KJM-CKD Document 19 Filed 12/22/20 Page 2 of 2



 1          Based upon the above, the Parties request and stipulate that the time for filing

 2   dispositional documents be extended to February 26, 2021.

 3   DATED: December 15, 2020

 4
                                                     ERICKSEN ARBUTHNOT

 5
                                            By
 6

 7
                                                     CHARLES S. PAINTER
                                                     REBECCA L. MENENDEZ
 8
                                                     Attorneys for Defendant, ESA
                                                     MANAGEMENT, LLC
 9
     DATED: December 15, 2020
10
                                                     MILLER INJURY ATTORNEYS
11
                                                     /s/John C. Miller, Jr. as
12                                          By       authorized on December 15, 2020
                                                     JOHN C. MILLER, JR.
13                                                   Attorneys for Plaintiffs, D. R., a Minor, By
                                                     and Through His Guardian Ad Litem,
14                                                   ANGEL BALION; and ANGEL BALION

15

16
            IT IS SO ORDER.
17
     DATED: December 21, 2020.
18

19

20

21

22

23

24

25

26

27

28

     STATUS RPT & STIP TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCS
     19-090/PLEADING.013                  - 2 -
     RLM:jj
